Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is a Final office action based on amendments filed on 8/20/21.
Claims 1, 3, 8-12 are amended.
Claims 1-20 are currently pending and have been considered below.

Response to Amendment
	Applicant has amended Claims 1, 9 and 12 to overcome the 35 U.S.C 112(a) rejections. Examiner withdraws the 35 U.S.C. 112(a) rejections with respect to these and all depending claims unless otherwise indicated.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.
Step 1: Identifying Statutory Categories
In the instant case, Claims 1-8 and 9-11 are directed to a method and Claims 12-20 are directed to a system. Thus, each of the claims falls within one of the four statutory categories. Nevertheless, the claims fall within the judicial exception of an abstract idea. 
Step 2A: Prong 1 Identifying a Judicial Exception
Under Step 2A, prong 1, Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 9 and 12 recite methods that receiving data corresponding to a first user, receiving data corresponding to a second user, receiving data corresponding to a population of users, determining a first value corresponding to an existing relationship, providing based upon the first value…a suggestion/prediction to at least continue to engage in the relationship or disengage from the existing relationship
These limitations as drafted, are a process that, under its broadest reasonable interpretation, covers methods of organizing human activity (managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper, but for the recitation of generic computer components. That is, other than reciting the structural elements (such as a computing device, a processor, memory, one or more processing units). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of organizing human activity but for the recitation of generic computer components, the claim recites an abstract idea.	
Step 2A Prong 2 - This judicial exception is not integrated into a practical application because the claim merely describes how to generally “apply” the concept of receiving data, analyzing it, and providing suggestion regarding an existing relationship. In particular, the claims only recites the additional element – a computing device, a processor, memory, one or more processing units. The computing device, a processor, memory, one or more processing units (specification [0060], [0062], [0064])are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on generic components is not a practical application of the abstract idea. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. a) The limitations of a computing device, a processor, memory, one or more processing units merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, as discussed in MPEP 2106.05(f). The claims are directed to an abstract idea. When considered in combination, the claims do not amount to improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a), applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b), effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c), or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea. 	Dependent claims 2-8, 10-11, and 13-20 add additional limitations, for example but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as representative claims 1, 9 and 12. Claim 2 recites generating data corresponding to a user. Claims 3, 8 recites suggestion to continue to engage/disengage in existing relationship. Claims 4-6 recite determine a second value, a third value and compare the second and third value, developing a first time array. Claim 7 recites select first portion. Claim 10-11 recites prediction of first future tome of disengagement. Claims 13-15 recite user data via website. Claims 16-20 recites values based on demographics, personality etc. These limitations do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. See MPEP 2106.05d. Thus, nothing in the claim adds significantly more to an abstract idea. The claims are ineligible.
Step 2B: Considering Additional Elements
The claimed invention is directed to an abstract idea without significantly more. The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” to; provide suggestion regarding an existing relationship. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are not patent eligible. The dependent claim(s) when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail to establish that the claim(s) is/are not directed to an abstract idea. The dependent claims are not significantly more because they are part of the identified judicial exception. See MPEP 2106.05(g). The claims are not patent eligible.	With respect to the computing device, a processor, memory, one or more processing units these limitations are described in Applicant’s own specification as generic and conventional elements. See Applicants specification,  [0060-0062] discussing computer readable media; [0064] describing any type of computing device having one or more processing units operably connected to computer readable media such as via a bus..” These are basic computer elements applied merely to carry out data processing such as, discussed above, receiving, analyzing, transmitting and displaying data, which fall under well-understood, routine and conventional functions of generic computers. Furthermore, the use of such generic computers to receive or transmit data over a network has been identified as a well understood, routine and conventional activity by the courts. See Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AVAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); Also see MPEP 2106.05(d) discussing elements that the courts have recognized as well-understood, routine and conventional activities in particular fields. Lastly, the computing device provides only a result-oriented solution which lacks details as to how the computer performs the claimed abstract idea.  Therefore the processor/device amounts to mere instructions to apply the exception. See MPEP 2106.05(f). 	Furthermore, these steps/components are not explicitly recited and therefore must be construed at the highest level of generality and are well-understood, routine and conventional limitations that amount to mere instructions to implement the abstract idea on a computer. Therefore, the claimed invention does not demonstrate a technologically rooted solution to a computer-centric problem or recite an improvement to another technology or technical field, an improvement to the function of any computer itself, applying the exception with, or by use of, a particular machine, effect a transformation or reduction of a particular article to a different state or thing, add a specific limitation other than what is well-understood, routine and conventional in the field, add unconventional steps that confine the claim to a particular useful application, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment such as computing. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. Taking the additional claimed elements individually and in combination, the computer components at each step of the process perform purely generic computer functions. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. Further, claims to a system and computer-readable storage medium are held ineligible for the same reason, e.g., the generically-recited computers add nothing of substance to the underlying abstract idea. 	Therefore, since there are no limitations in the claim that transform the exception into a patent eligible application such that the claim amounts to significantly more than the exception itself, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter. See (Alice Corporation Pty. Ltd. v. CLS Bank International, et al.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US 2012/0041907 A1) in view of Punera et al. (US 2015/0134389 A1)

Regarding Claims 1 and 12,   Wang discloses the method/system, comprising:
Wang discloses receiving data corresponding to a first user from a computing device of the first user([0031] one or more client devices, [0032] When a user takes an action on the social networking system 200, the action is recorded in an action log 140., [0033] The information provided by the social network may include user profile information or the connection information of users as determined by their individual privacy settings. [0027] user profile store, Fig 2 # 250); 
Wang discloses receiving data corresponding to a second user from the computing device of the first user ([0034] candidate set generator populates a set of users who may interact with first user, [0031] one or more client devices); 
Wang discloses receiving data corresponding to a population of users ([0034] the candidate set generator 130 populates a first list comprising of the user's friends, users who sent a friend request to the user, users suggested as friends by other users of the social networking system and users imported from the user's email contacts), the population of users comprising one or more users other than the first user and the second user ([0027] user profile store, [0029] The user profile information stored in user profile store 250 describes the users of the social networking system 200, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, sexual preferences, hobbies or preferences, location, and the like. The user profile may also store information provided by the user, for example, images.  In certain embodiments, images of users may be tagged with the identification information of the appropriate users whose images are displayed., [0030] user connections data such as friends, co-workers etc., [0034] the candidate list generator creates a candidate list of friends of the user's friends (existing relationships) who not connected to the user within the social networking system Fig 2 # 250); and
Wang discloses determining, by a processor, a first value corresponding to an existing relationship between the first user and the second user based upon the data corresponding to the first user, the data corresponding to the second user and the data corresponding to the population of users ([0035] The conversion prediction engine 150 outputs the probability (a first value) that the user will act on the friend or connection suggestion for each candidate user. For example, the conversion prediction engine 150 may find a discount factor associated with users who have been friends (existing relationship) for a long period of time within the social networking system  [0039] a value of the connection to the social networking system is determined by the value computation engine 160 based on historic demographic and behavioral data associated with the user and the specifications provided by or the characteristic associated with the object. Fig 1 # 170 expected value ranking, Fig 3 # 310 computer probability of conversion.)
Wang does not specifically teach providing, based upon the first value corresponding to the existing relationship between the first user and the second user, a suggestion via the computing device of the first user to at least one of (i) continue to engage in the existing relationship between the first user and the second user or (ii) disengage from the existing relationship between the first user and the second user. However, Wang discloses providing a suggestion based upon the first value ([0039] Each object is ranked in a database 170 based on the expected value score (first value) associated with the object.  In one embodiment, the highest ranked object is displayed to the user as a suggested connection the user may be associated with, either within or outside the social networking system., [0041] The social networking system suggests actions to the user based on the ranking.),  providing suggestion corresponding to engaging in the relationship between the first user and the second user (Fig 3 # 320, 325 suggest friends, [0051]) a candidate user is suggested 325 by sending a message (engage) to the user indicating a friend suggestion.)
Punera teaches providing, based upon the first value corresponding to the existing relationship between the first user and the second user ([0093] analyze the contact based on the importance of the contact to the user (processing block 808). As discussed herein, the importance can be determined from contact details, history of communications), a suggestion via the computing device of the first user to at least one of (i) continue to engage in the existing relationship between the first user and the second user ([0033] the automatically generated suggestions may include one or more suggestions for a user to add a contact as a relationship within a new or existing process, suggestions for a user to add a collaborator to a new or existing process, suggestions for a user to follow up with a relationship or collaborator (engage with existing relationship), and suggestions to follow up with a relationship or collaborator (existing relationship) for a meeting) or (ii) disengage from the existing relationship between the first user and the second user
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included providing, based upon the first value corresponding to the existing relationship between the first user and the second user, a suggestion via the computing device of the first user to at least one of (i) continue to engage in the existing relationship between the first user and the second user or (ii) disengage from the existing relationship between the first user and the second user, as disclosed by Punera in the system disclosed by Wang, for the motivation of providing a method of generating suggestions in a relationship management system ([0001] Punera) based on a pattern, history or timing of communications between the user and relationship ([0033] Punera)
Claim 12: Wang discloses one or more processing units ([0059] computer system); and memory ([0059] computer readable storage media)comprising instructions that when executed by at least one of the one or more processing units, perform a method

Regarding Claim 2,    Wang as modified by Punera teaches the method of claim 1, the receiving the data corresponding to the second user or the receiving the data corresponding to the population of users comprising:
Wang discloses generating data corresponding to a simulated user ([0039] the probability of a connection between the user and the object is determined by the conversion prediction engine 150 based on historic demographic, behavioral and usage data associated with the user within the social networking system.  Similarly, a value of the connection to the social networking system is determined by the value computation engine 160 based on historic demographic and behavioral data associated with the user and the specifications provided by or the characteristic associated with the object.)

Regarding Claim 3,    Wang as modified by Punera teaches the method of claim 1, comprising:
Wang does not specifically teach wherein the suggestion provided, based upon the first value corresponding to the existing relationship between the first user and the second user, is to continue to engage in the existing relationship between the first user and the second user However, Wang discloses providing a suggestion based upon the first value ([0039] Each object is ranked in a database 170 based on the expected value score (first value) associated with the object.  In one embodiment, the highest ranked object is displayed to the user as a suggested connection the user may be associated with, either within or outside the social networking system., [0041] The social networking system suggests actions to the user based on the ranking.),  providing suggestion corresponding to engaging in the relationship between the first user and the second user (Fig 3 # 320, 325 suggest friends, [0051]) a candidate user is suggested 325 by sending a message (engage) to the user indicating a friend suggestion.)
Punera teaches wherein the suggestion provided, based upon the first value corresponding to the existing relationship between the first user and the second user, is to continue to engage in the existing relationship between the first user and the second user ([0093] analyze the contact based on the importance of the contact to the user (processing block 808). As discussed herein, the importance can be determined from contact details, history of communications, [0033] the automatically generated suggestions may include one or more suggestions for a user to add a contact as a relationship within a new or existing process, suggestions for a user to add a collaborator to a new or existing process, suggestions for a user to follow up with a relationship or collaborator (engage with existing relationship), and suggestions to follow up with a relationship or collaborator (existing relationship) for a meeting))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the suggestion provided, based upon the first value corresponding to the existing relationship between the first user and the second user, is to continue to engage in the existing relationship between the first user and the second user, as disclosed by Punera in the system disclosed by Wang, for the motivation of providing a method of generating suggestions in a relationship management system ([0001] Punera) based on a pattern, history or timing of communications between the user and relationship ([0033] Punera)


Regarding Claim 4,    Wang as modified by Punera teaches the method of claim 1, the determining the first value comprising:
Wang discloses determining a second value based upon a first comparison of the data corresponding to the first user and the data corresponding to the population of users ([0009] compute probability score that user will form connection with each candidate user based on historical data (population), [0044]); determining a third value based upon a second comparison of data corresponding to the second user and the data corresponding to the population of users ([0009] compute probability score that user will form connection with each candidate user based on historical data (population), [0044]); and comparing the second value and the third value to determine the first value ([0011] The probability score and the value scores are used to determine an expected value to the social networking system for suggesting each candidate user as a suggested connection to the user.)

Regarding Claim 6,    Wang as modified by Punera teaches the method of claim 1, the data corresponding to the population of users comprising a first portion and a second portion, the method comprising:
Wang discloses determining a second value based upon a first comparison of data corresponding to the first user and the first portion([0009] compute probability score that user will form connection with each candidate user based on historical data (population), [0044]);;
determining a third value based upon a second comparison of data corresponding to the second user and the first portion of the data corresponding to the population of users([0009] compute probability score that user will form connection with each candidate user based on historical data (population), [0044]); and
comparing the second value and the third value to determine the first value ([0011] The probability score and the value scores are used to determine an expected value to the social networking system for suggesting each candidate user as a suggested connection to the user.).

Regarding Claim 7,    Wang as modified by Punera teaches the method of claim 6, comprising:
Wang discloses selecting the first portion based upon input from the first user ([0030] allowing users to specify their relationships with other users.)


Regarding Claim 13,    Wang as modified by Punera teaches the system of claim 12, 
Wang discloses the data corresponding to the first user received from the first user via a website ([0030] allowing users to specify their relationships with other users.)

Regarding Claim 14,     Wang as modified by Punera teaches the system of claim 12, 
Wang discloses the data corresponding to the second user received from the first user via a website ([0030] allowing users to specify their relationships with other users (second user).)

Regarding Claim 15,   Wang as modified by Punera teaches the system of claim 12, 
Wang discloses the data corresponding to the second user received from the second user via a website ([0029] The user profile may store information provided by user such as images).

Regarding Claim 16,   Wang as modified by Punera teaches the system of claim 12, 
Wang discloses the data corresponding to the second user associated with a simulated user [[0024] The value computation engine 160 receives a list of candidates from the candidate set generator 130 to determine the value of connection between the user and the candidate users to the social networking system.)

Regarding Claim 17,   Wang as modified by Punera teaches the system of claim 12, the data corresponding to the population of users received from a database comprising:
Wang discloses values based upon at least one of internet search history, social media, streamed media, surveys, census, or internet purchasing history ([0040] the candidate set generator 130 generates a list of candidate games the user can play within the social networking system.  In such an embodiment, the candidate set generator 130 retrieves user data regarding video game usage within the social networking system.  Based on the type of game played, duration and frequency of play, interactivity, challenge and other factors, the candidate set generator 130 generates a set of games never played by to user but with high affinity to the factors considered, such as type of game, duration and frequency of play etc.)

Regarding Claim 18,   Wang as modified by Punera teaches the system of claim 12, the data corresponding to the population of users received from a database comprising:
Wang discloses values associated with one or more characteristics of personality comprising at least one of: an emotional temperament, a social style, a cognitive mode, a physicality, a relationship skill, an ethic, a belief, or a key experience ([0024], [0034] A list of similar characteristics includes, but is not limited to: sharing a social network, similar college or high school graduation year, checking into the social network from the same location at about the same time, etc. [0029] The user profile information stored in user profile store 250 describes the users of the social networking system 200, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, sexual preferences, hobbies or preferences, location, and the like.  The user profile may also store information provided by the user,)

Regarding Claim 19,   Wang as modified by Punera teaches the system of claim 12, 
Wang discloses the data corresponding to the population of users received from a database comprising: values associated with one or more demographic characteristics ([0024], [0029] The user profile information stored in user profile store 250 describes the users of the social networking system 200, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, sexual preferences, hobbies or preferences, location, and the like.  The user profile may also store information provided by the user)

Regarding Claim 20,   Wang as modified by Punera teaches the system of claim 19, 
Wang discloses the one or more demographic characteristics comprising at least one of: an age, a location, a gender, a race, a career field, a level of education, a sexual orientation, a religion, a culture, a language, a political view, a financial status, a habit, or a disability ([0029] The user profile information stored in user profile store 250 describes the users of the social networking system 200, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, sexual preferences, hobbies or preferences, location, and the like.  The user profile may also store information provided by the user).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2012/0041907 A1) in view of Punera et al. (US 2015/0134389 A1) as applied to claim 4, further in view of Radwin (US 7,007,074 B2)

Regarding Claim 5,    Wang as modified by Punera teaches the method of claim 4, comprising:
Wang discloses developing values based upon the second value; and developing values based upon the third value ([0039] a value of the connection to the social networking system is determined by the value computation engine 160 based on historic demographic and behavioral data associated with the user and the specifications provided by or the characteristic associated with the object. Fig 1 # 170 expected value ranking, Fig 3 # 310 computer probability of conversion.).
Wang/Punera do not disclose developing a first time dependent array and a second time dependent array
Radwin teaches developing a first time dependent array and a second time dependent array (Col 6 lines 59-67, Col 7 lines 1-3, 44-55)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included developing a first time dependent array and a second time dependent array, as disclosed by Radwin in the system disclosed by Wang/Punera, for the motivation of providing a method of presenting time dependent information to user based on search (Abstract lines 1-5 Radwin)


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US 2012/0041907 A1) in view of Punera et al. (US 2015/0134389 A1) as applied to claim 1, further in view of in view of Wolf (US 2012/0117019 A1)

Regarding Claim 8,  Wang as modified by Punera teaches the method of claim 1, 
Wang discloses the determining the first value ([0039] a value of the connection to the social networking system is determined by the value computation engine 160 based on historic demographic and behavioral data associated with the user and the specifications provided by or the characteristic associated with the object. Fig 1 # 170 expected value ranking, Fig 3 # 310 computer probability of conversion.) and providing suggestion to user based on value (Fig 3 # 320, 325 suggest friends, [0051]) a candidate user is suggested 325 by sending a message (engage) to the user indicating a friend suggestion.). However, Wang/Punera do not specifically teach wherein the suggestion provided, based upon the first value corresponding to the existing relationship between the first user and the second user is to continue to disengage from the existing relationship between the first user and the second user.
 Wolf teaches suggestion/prediction provided, based upon the first value corresponding to the existing relationship between the first user and the second user is to continue to disengage from the existing relationship between the first user and the second user ([0029] An absence of interaction analyzer 120 can be coupled to or otherwise associated with the controller 105, and can detect such absences of interaction. For instance, if a sender node sends a message to a recipient node, and the recipient node fails to reply to the message, then a conclusion can be drawn by the absence of interaction analyzer 120. The conclusion can be that the recipient is simply unavailable to respond. Alternatively, the conclusion can be that there is a flaw in the relationship between the sender node and the recipient node., [0031] The analysis engine 100 can provide real-time feedback on the quality of relationships between and among the nodes through the user interface, [0037] the predictive analytics 165 pertaining to one or more relationships based on one or more contexts and the timing sequence., Fig 7 #775 breakdown and [0068]-[0069]  a third icon 720 can indicate the predictive quality of relationship value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included suggestion/prediction provided, based upon the first value corresponding to the existing relationship between the first user and the second user is to continue to disengage from the existing relationship between the first user and the second user, as disclosed by Wolf in the system disclosed by Wang/Punera, for the motivation of providing a method of performing relationship analysis to determine and quantify the quality of one or more relationship between different persons or entities. ([0022] Wolf)

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over  Wang et al. (US 2012/0041907 A1) in view of Wolf (US 2012/0117019 A1)

Regarding Claim 9,    Wang discloses the method, comprising:
determining a first variable corresponding to a characteristic of a first user ([0032] When a user takes an action on the social networking system 200, the action is recorded in an action log 140., [0033] The information provided by the social network may include user profile information or the connection information of users as determined by their individual privacy settings. 0027] user profile store, Fig 2 # 250);;
determining a second variable corresponding to a characteristic of a second user ([0027] user profile store, [0029] The user profile information stored in user profile store 250 describes the users of the social networking system 200, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, gender, sexual preferences, hobbies or preferences, location, and the like. The user profile may also store information provided by the user, for example, images.  In certain embodiments, images of users may be tagged with the identification information of the appropriate users whose images are displayed., [0030] user connections data such as friends, co-workers etc., Fig 2 # 250);; and
determining a first value based upon a function using the first variable and the second variable, the first value corresponding to an existing relationship between the first user and a second user, ([0035] The conversion prediction engine 150 outputs the probability (a first value) that the user will act on the friend or connection suggestion for each candidate user. For example, the conversion prediction engine 150 may find a discount factor associated with users who have been friends (existing relationship) for a long period of time within the social networking system  [0039] a value of the connection to the social networking system is determined by the value computation engine 160 based on historic demographic and behavioral data associated with the user and the specifications provided by or the characteristic associated with the object. Fig 1 # 170 expected value ranking, Fig 3 # 310 computer probability of conversion.).
Wang does not teach predicting, based upon the first value corresponding to the existing relationship between the first user and the second user, at least one of (i) a first future time of a disengagement from the existing relationship between the first user and the second user or (i1) a second future time of an engagement in a new relationship between the first user and a third user.
Wolf teaches predicting, based upon the first value corresponding to the existing relationship between the first user and the second user, at least one of (i) a first future time of a disengagement from the existing relationship between the first user and the second user ([0029] An absence of interaction analyzer 120 can be coupled to or otherwise associated with the controller 105, and can detect such absences of interaction. For instance, if a sender node sends a message to a recipient node, and the recipient node fails to reply to the message, then a conclusion can be drawn by the absence of interaction analyzer 120. The conclusion can be that the recipient is simply unavailable to respond. Alternatively, the conclusion can be that there is a flaw in the relationship between the sender node and the recipient node., [0031] The analysis engine 100 can provide real-time feedback on the quality of relationships between and among the nodes through the user interface, [0037] the predictive analytics 165 pertaining to one or more relationships based on one or more contexts and the timing sequence., Fig 7 #775 breakdown and [0068]-[0069]  a third icon 720 can indicate the predictive quality of relationship value) or (i1) a second future time of an engagement in a new relationship between the first user and a third user.(Fig7 # 745 quality of relationship engagement, Fig 4A shows relationship of trust for specific time period)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included predicting, based upon the first value corresponding to the existing relationship between the first user and the second user, at least one of (i) a first future time of a disengagement from the existing relationship between the first user and the second user or (i1) a second future time of an engagement in a new relationship between the first user and a third user, as disclosed by Wolf in the system disclosed by Wang, for the motivation of providing a method of performing relationship analysis to determine and quantify the quality of one or more relationship between different persons or entities. ([0022] Wolf)

Regarding Claim 10,    Wang as modified by Wolf teaches the method of claim 9, 
Wang does not teach wherein the prediction is of the first future time of the disengagement from the existing relationship between the first user and the second user
Wolf teaches wherein the prediction is of the first future time of the disengagement from the existing relationship between the first user and the second user ([0029] An absence of interaction analyzer 120 can be coupled to or otherwise associated with the controller 105, and can detect such absences of interaction. For instance, if a sender node sends a message to a recipient node, and the recipient node fails to reply to the message, then a conclusion can be drawn by the absence of interaction analyzer 120. The conclusion can be that the recipient is simply unavailable to respond. Alternatively, the conclusion can be that there is a flaw in the relationship between the sender node and the recipient node., [0031] The analysis engine 100 can provide real-time feedback on the quality of relationships between and among the nodes through the user interface, [0037] the predictive analytics 165 pertaining to one or more relationships based on one or more contexts and the timing sequence., Fig 7 #775 breakdown and [0068]-[0069]  a third icon 720 can indicate the predictive quality of relationship value) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included wherein the prediction is of the first future time of the disengagement from the existing relationship between the first user and the second user, as disclosed by Wolf in the system disclosed by Wang, for the motivation of providing a method of performing relationship analysis to determine and quantify the quality of one or more relationship between different persons or entities. ([0022] Wolf)


Regarding Claim 11,    Wang as modified by Wolf teaches the method of claim 9, the function comprising at least one of:
Wang discloses wherein the prediction is of the second future time of the engagement in the new relationship between the first user and a third user ([0044] computes 310 the probability of the user becoming friends (future engagement) with each candidate user., [0009] machine learning algorithm, [0010] functions or algorithms for computing the value score).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tchakerian (US 2015/0235129)  discuses a system for evaluating predictions regarding relationships.  Each prediction data record includes a relationship prediction for a relationship identified by a relationship data record in the relationships database. 
Haider et al. (US 2015/0142826) provides method for managing and improving a romantically linked relationship allows each partner in the relationship to self-report and enter quantitative measures related to various dimensions of their relationship. 


Kanigsberg et al. (US 2008/0294622 A1) discloses normalization ([0076])
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGEETA BAHL whose telephone number is (571)270-7779.  The examiner can normally be reached on 7:30 - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANGEETA BAHL/Primary Examiner, Art Unit 3629